Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11 and 12 (arguing that the interpreted core layer of Welser is the equivalent of the substrate, and not the core layer of the claimed invention), filed 11 August 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 11 August 2021 with respect to claims 17 and 20 have been fully considered but they are not persuasive. 
On pages 10 and 12- 13, applicant argues that Welser does not teach an anti-reflective layer with a near critical angle as claimed because an anti-reflective layer of a front coating of Welser would have a critical angle of 90 degrees, and Welser does not teach an angle of the front coating anti-reflective layer greater than 75 degrees which is not near the critical angle as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Welser in maintaining the rejection.
As admitted by applicant on page 10, Welser teaches an anti-reflective layer in a back coating that has a near critical angle. See, e.g. Figs. 1 and 7, elements 130 and 730, and pars. 25 and 41-42: depicting and describing an anti-reflective layer with a near critical angle. The mere exemplification of an additional anti-reflective layer with different properties does not take away from this broader teaching. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) ("The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain"). The rejection, therefore, is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welser et al. (US 2011/0168261) (hereinafter Welser) in view of Leard et al. (US 2009/007841) (hereinafter Leard).

Regarding claim 17
a spatial filter including a cladding detection layer and an anti-reflective layer with a near critical angle  (e.g. Figs. 1, 6 and 7, and pars. 25, 38 – 39, and 41- 42: depicting and describing that the antireflective layer has a first and second side, the first side connected to a side of the additional layer, the second side connected to a first side of the glass layer; e.g. Figs. 1 and 7, elements 130 and 730, and pars. 25 and 41-42: depicting and describing an anti-reflective layer with a near critical angle), 
d. wherein when said light source injects light into said substrate said injected light passes through said substrate into said spatial filter said injected light is spectrally and spatially filtered by wave interference and strong refraction such that said injected light impinges said cladding at a predetermined angle near a critical angle of said injected light (e.g. Figs. 1, 6 and 7, and pars. 25, 38 – 39, and 41- 42: depicting and describing wherein irradiated light from a light source coupled to a second side of the glass layer is refracted through the glass layer, through the anti-reflective layer, entering the additional layer at a predetermined angle near a critical angle, wherein the glass layer is the equivalent of the core layer, and wherein the additional layer is the equivalent of the cladding detection layer).
Welser does not explicitly teach:
a transparent substrate layer; b. a light source and a light detector spaced apart on a first side of said substrate layer;  App #: 16/708,327 Filed: December 9, 2019 Page 7 of 10 
wherein said spatial filter is disposed on a second side of said substrate layer, a first side of said spatial filter optically connected to said substrate and a cladding 
e. when infrared light impinges said exterior surface of said cladding detection layer said refractive index of said cladding detection layer is modulated and thereby changes the amount of injected light reflected through said spatial filter from said cladding detection layer through said spatial filter to said light detector.
Leard, however, teaches an optical infrared imager comprising:
a transparent substrate layer; b. a light source and a light detector spaced apart on a first side of said substrate layer (e.g. Fig. 2, and par. 14: depicting and describing that a light source and an imager are spaced apart on a same side of the imaging device, wherein the imager is the equivalent of the light detector);  App #: 16/708,327 Filed: December 9, 2019 Page 7 of 10 
wherein said spatial filter on a second side of said substrate layer, a first side of said spatial filter optically connected to said substrate and a cladding detection layer on a second side of said spatial filter, said cladding detection layer having an refractive index that is modulated by infrared light incident on an exterior surface of said cladding detection layer (e.g. Figs. 2 and 3, and pars. 14 and 15: depicting and describing a multi-layered optical filter on an opposite side of the imager and light source, the refractive index of the optical filter changing by infrared light incident on the exterior surface [see, e.g. par. 11: describing that irradiation of infrared light on an exposed surface changes the refractive index of the exposed surface, thereby changing the critical angle of refraction, wherein the exposed surface is an exposed surface of the cladding detection layer]), and 
e. when infrared light impinges said exterior surface of said cladding detection layer said refractive index of said cladding detection layer is modulated and thereby changes the amount of injected light reflected through said spatial filter from said cladding detection layer through said spatial filter to said light detector (e.g. par. 11: describing that irradiation of infrared light on an exposed surface changes the refractive index of the exposed surface, thereby changing the critical angle of refraction, wherein the exposed surface is an exposed surface of the cladding detection layer).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Welser by adding the teachings of Leard in order to have a light source and an image sensor spaced apart on a said side of the spatial filter. One of ordinary skill in the art would have been motivated to make such a modification because the modification an imager to capture light reflect from the cladding detection layer.

Regarding claim 18, Welser and Leard teach all of the limitations of claim 17, as discussed above. Welser further teaches:
wherein said predetermined angle is slightly less than a critical angle of incidence of said injected light and when no infrared light impinges on said exterior surface of said cladding detection layer and said injected light passes out through said exterior surface of said cladding, and when infrared light impinges said exterior surface of said cladding detection layer said refractive index of said cladding (e.g. Fig. 3 and 5, and pars. 33 and 36: depicting and describing that when the angle of injected light is less than a critical angle, the light is transmitted through the additional layer, and when the angle of injected light is greater than the critical angle, the light is reflected from the additional layer, wherein the additional layer is the equivalent of the cladding detection layer).

Turning to claim 20, Leard teaches an optical imaging device comprising: 
a light source (e.g. Fig. 2, and par. 14: depicting and describing that a light source); 
b. a spatial filter (e.g. Fig. 3 and par. 15: depicting and describing a multi-layered optical filter, wherein the optical filter is the equivalent spatial filter); 
d. a light detector capable of receiving light from said light source that has passed through said spatial filter (e.g. Figs. 2 and 3, and par. 14: depicting and describing an imager capable of receiving light passed through the spatial filter); and 
and 
wherein said cladding detection layer has variable refractive index subject to change when irradiated with infrared light on an exterior surface of said cladding (e.g. par. 11: describing that irradiation of infrared light on an exposed surface changes the refractive index of the exposed surface, thereby changing the critical angle of refraction, wherein the exposed surface is an exposed surface of the cladding detection layer).
Leard, however, does not teach:
wherein the spatial filter includes an anti-reflective layer with a near critical angle;
c. a cladding detection layer; 
e. wherein said light source; said spatial filter; said cladding detection layer; and said light detector are optically connected and positioned with respect to each other such that when said light source emits light, said emitted light passes through said spatial filter and is directed by said spatial filter to said cladding detection layer where said light strikes said cladding detection layer at a predetermined angle near a critical angle of said injected light 
Welser, however, teaches an optical imaging device comprising:
wherein the spatial filter includes an anti-reflective layer with a near critical angle (e.g. Figs. 1 and 7, elements 130 and 730, and pars. 25 and 41-42: depicting and describing an anti-reflective layer with a near critical angle;
c. a cladding detection layer (e.g. Fig. 6, elements 640 – 660, and pars. 38 – 39: depicting and describing an optical filter including an additional detection layer, wherein the additional layer is the equivalent of the cladding detection layer)
e. wherein said light source; said spatial filter; said cladding detection layer; and said light detector are optically connected and positioned with respect to each other such that when said light source emits light, said emitted light passes through said spatial filter and is directed by said spatial filter to said cladding detection layer where said light strikes said cladding detection layer at a predetermined angle near a critical angle of said injected light (e.g. Figs. 1, 6 and 7, and pars. 25, 38 – 39, and 41- 42: depicting and describing that irradiated light from a light source coupled transmitted through the optical filter entering the additional layer at a predetermined angle, wherein the additional layer is the equivalent of the cladding detection layer).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Leard by adding the teachings of Welser in order to include a cladding detection layer such that light is directed to the cladding detection layer. One of ordinary skill in the art would have been motivated to make such a modification. Because the modification allows an increase in transmittance through a variety of different optical windows (Welser, e.g. par. 11: describing a desire to increase transmittance through a variety of optical windows).

Allowable Subject Matter
Claims 1 – 16 are allowed.
Claims 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487                                                                                                                                                                                                        

/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486